On April 30,1992, the Defendant was sentenced to fifteen (15) years with five (5) years suspended on each of five counts of Burglary. The sentences are to run concurrently. During the suspended portion of the sentence, the defendant shall be on probation supervised by the Office of the Adult Parole and Probation. The Defendant will also be subject to the following additional conditions:
1. The defendant shall make restitution for the burglaries in the amount that shall be determined by the Court at a hearing to be held at a later date.
2. The defendant shall receive a mental health evaluation, and shall follow all recommendations of the counselor.
*6DATED this 11th day of March, 1993.
3. The defendant shall receive a drug and alcohol evaluation and shall follow all recommendations of the counselor.
4. The defendant shall not consume alcohol, nor shall he enter any establishment where the sale of alcohol is the primary business.
5. The defendant shall submit to test of his blood, breath, or urine at any time upon the request of his probation officer to determine his compliance with the conditions of this order.
The defendant shall receive credit for 170 days served. The defendant was specifically advised by the Court that failure to comply with the conditions of probation imposed by the Court or by this probation officer could result in the revocation of the suspended portion of his sentence.
On March 11, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Carl White, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to ten (10) years with five (5) years suspended on each count of Burglary with all sentences to be served concurrently. All other portions of the sentence shall remain the same as originally imposed.
The reason for the decision is to bring the defendant’s sentence more in line with that of the Co-Defendant and for uniformity of the sentence.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Carl White, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.